People v Murphy (2019 NY Slip Op 00308)





People v Murphy


2019 NY Slip Op 00308


Decided on January 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2016-04542
 (Ind. No. 5762/13)

[*1]The People of the State of New York, respondent,
vErnest Murphy, appellant. Janet E. Sabel, New York, NY (Jonathan Garelick of counsel), for appellant.


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Diane R. Eisner, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew J. Sciarrino, J.), rendered March 18, 2016, convicting him of resisting arrest, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Where an objection to an improper remark is followed by the court's curative instruction, it is presumed to alleviate any prejudice to the defendant (see People v Ferguson, 82 NY2d 837, 838; People v Springs, 156 AD3d 914, 915; People v Macaluso, 144 AD3d 947; People v Nealy, 32 AD3d 400, 401-402). Here, the Supreme Court issued a prompt curative instruction directing the jury not to consider an improper reference by a court reporter reading from the grand jury transcript. The jury is presumed to have followed the court's instruction (see People v Springs, 156 AD3d at 915; People v Nealy, 32 AD3d at 401-402), which was sufficient to ameliorate any prejudice to the defendant and to ensure that he received a fair trial (see People v Ferguson, 82 NY2d at 838).
LEVENTHAL, J.P., HINDS-RADIX, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court